PD-1406-14
                                                                       COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
 February 9, 2015
                                                                      Transmitted 2/9/2015 8:38:21 AM
                                                                        Accepted 2/9/2015 8:40:42 AM
                                                                                         ABEL ACOSTA
             IN THE COURT OF CRIMINAL APPEALS OF                      TEXAS                     CLERK


JOSE RAMIRO DELAROSA,                        §          CCA NO. PD-1406-14
    APPELLANT                                §
                                             &
V.                                           §          COA NO. 05-14-01020-CR
                                             §
THE STATE OF TEXAS,                          §
    APPELLEE                                 §          TC NO. F14-52888-T

   STATE’S RESPONSE TO MOTION TO DISMISS PREVIOUSLY-
  GRANTED STATE’S PETITION FOR DISCRETIONARY REVIEW
     AND MOTION TO RECONSIDER PREVIOUS DENIAL
                 OF ORAL ARGUMENT

STATE’S RESPONSIVE PLEADING TO APPELLANT’S MOTION TO
DISMISS THE PREVIOUSLY-GRANTED, STATE’S PETITION FOR
DISCRETIONARY REVIEW OF THE DECISION OF THE COURT OF
APPEALS FOR THE COURT OF APPEALS, FIFTH DISTRICT OF TEXAS IN
CAUSE NUMBER 05-14-01020-CR, THAT HAD BEEN APPEALED FROM
CAUSE NUMBER F14-52888-T IN THE 283~ JUDICIAL DISTRICT COURT
OF DALLAS COUNTY, TEXAS, THE HONORABLE RICK MAGNIS, JUDGE
PRESIDING.

                                                 SUSAN HAWK
                                                 Criminal District Attorney
                                                 Dallas County, Texas
In light of the issues raised in
Appellant’s motion and the instant               MICHAEL R. CASILLAS
State’s response, this Court’s should            Assistant Criminal District Attorney
reconsider its prior decision not to grant       Appellate Division
oral argument and should now grant
oral argument to the parties.
                                                 State Bar No. 03967500
                                                 133 N. Riverfront Blvd., LB19
                                                 Dallas, Texas 75207-4399
                                                 (214) 653-3600/FAX (214) 653-3643
                                                 michael.casillas@dallascounty.org
                 IN THE COURT OF CRIMINAL APPEALS
                             OF TEXAS

JOSE RAMIRO DELAROSA,                  §                CCANO. PD-1406-l4
     APPELLANT                         §
                                       §
V.                                     §                COA NO. 05-14-01020-CR
                                       §
THE STATE OF TEXAS,                    §
    APPELLEE                           §                TCNO.F14-52888-T


       STATE’S RESPONSE TO MOTION TO DISMISS PREVIOUSLY-
     GRANTED STATE’S PETITION FOR DISCRETIONARY REVIEW
       AND MOTION TO RECONSIDER PREVIOUS DENIAL
                    OF ORAL ARGUMENT

TO THE HONORABLE COURT OF CRIMNAL APPEALS:

      While this Court undoubtedly has the discretion to dismiss the State’s

petition for discretionary review that was previously granted on January 28, 2015,

the Court should not grant Appellant’s dismissal motion.          The core reason that

dismissal of the State’s petition for discretionary review is unjustified is that the

existing appellate record conclusively and absolutely shows that the trial court had

no jurisdiction to dispose of the case while the State’s petition for discretionary

review was pending and jurisdiction could not properly be conferred by any

actions of the parties and/or the trial court while the State’s petition for

discretionary review remained pending.         Additionally, the undersigned prosecutor

has substantial grounds for the good faith belief that the alleged judgment of


                                           1
December 17, 2014 does not accurately convey the entirety of the situation

involved in the instant case.

              STATEMENT REGARDING ORAL ARGUMENT

        While this Court originally concluded that oral argument should not be

granted, the claims in Appellant’s dismissal motion now place before this Court the

issue of whether a trial court may properly dispose of a case when this Court’s

jurisdiction over that case has already been invoked.   Accordingly, the claims in

Appellant’s dismissal motion present this Court with the question of whether the

trial court and this Court may both be simultaneously vested of jurisdiction over a

case.    In light of the importance and unique nature of the issue Appellant’s

dismissal motion has placed before this Court, this Court should           not   only

reconsider its prior decision that oral argument would not be entertained, but also

should reverse that prior decision and grant the parties the privilege of presenting

oral argument regarding the contentions in the State’s petition for discretionary

review and the contentions raised by Appellant’s dismissal motion.     Accordingly,

oral argument should be granted.




                                         2
         STATE’S RESPONSE TO APPELLANT’S CONTENTIONS

       Appellant contends that the State’s petition for discretionary review (which

 was filed on October 16, 2014) should be dismissed because no justiciable issue

now exists.    Appellant’s claim that a justiciable issue no longer exists is based

upon a judgment Appellant has attached to his dismissal motion, a judgment that

purports to show that a plea agreement was reached on December 17, 2014 (which

was not only two months after the State’s petition for discretionary review had

already been filed, but also during the time period when the State’s petition for

discretionary review was still pending before this Court).

       While the undersigned prosecutor has substantial grounds for the good faith

belief that the alleged judgment of December 17, 2014 does not accurately convey

the entirety of the situation involved in the instant case (and will later herein

provide details of the facts that provide the undersigned prosecutor with the

aforementioned substantial grounds for his good faith belief), the core reason why

dismissal of the previously-granted State’s petition for discretionary review is

legally unjustified is that the existing appellate record conclusively and absolutely

shows that the trial court had no jurisdiction to dispose of the case while the State’s

petition for discretionary review was pending before this Court and that the

jurisdiction of the trial court could not properly be conferred by any actions of the



                                           3
parties and/or the trial court while the State’s petition for discretionary review

remained pending. Furthermore, the manner in which the existing appellate record

demonstrates   —   conclusively and absolutely    —   that the purported judgment of

December 17, 2014 was issued when the trial court lacked jurisdiction wholly

negates   even the potential applicability of any presumption of regularity.

Accordingly, the accurate legal issue presented by Appellant’s dismissal motion is

one of a lack of jurisdiction on the part of the trial court, as opposed to the dearth

of any justiciable issue for this Court to consider now.

                                  JURISDICTION

      This Court’s docket shows that there is absolutely no dispute regarding how

the State’s petition for discretionary review was filed on October 16, 2014 and was

granted on January 28, 2015. Thus, it cannot be disputed that the State’s petition

for discretionary review was pending on December 17, 2014, which is the date

reflected in the judgment upon which Appellant’s.dismissal motion is based.

      The concept of the trial court’s jurisdiction “includes the power [of the trial

court] to determine either rightfully or wrongfully.” Morrow v. Corbin, 62 S.W.2d
641, 644 (Tex. 1933); Lapasnick v. State, 784 S.W.2d 366, 367 (Tex. Crim. App.

1990). The concept of the trial court’s jurisdiction also encompasses the authority

of the trial court “to render a particular kind of judgment.” Davis v. State, 956



                                           4
S.W.2d 555, 558 (Tex. Crim. App. 1997); see Skillern v. State, 890 S.W.2d 849,

859 (Tex. App.   —   Austin 1994, pet. ref’d)(jurisdiction of the trial court concerns

the authority or power of the trial court to try the case). The State’s timely filing of

the petition for discretionary review with this Court on October 16, 2014 and the

ongoing pendency before this Court of the State’s petition for discretionary review

until the date of January 28, 2015 deprived the trial court of jurisdiction over the

case on the date of December 17, 2014.

      Almost 20 years ago, this Court wrote, “Just as the timely filing of a notice

of appeal vests the appellate courts with jurisdiction to consider the appeal, the

timely filing of a petition for discretionary review vests this Court with jurisdiction

to review the judgment of the Court of Appeals.” Garza v. State, 896 S.W.2d 192,

194-95 (Tex. Crim. App. 1995); but see Lapointe v. State, 225 SW.3d 513, 517 n.

11 (Tex. Crim. App. 2007)(noting that this Court had refused to grant Lapointe’s

second ground, which had contended that the pendency of his petition for

discretionary review had deprived the trial court of jurisdiction to conduct a

retrospective in camera hearing). This Court has recognized that the State’s timely

filing of a petition for discretionary review with this Court deprived the

intermediate appellate court of jurisdiction to withdraw its previously-issued

opinion in favor of a subsequently-issued opinion. See Ex Parte Shaw, 395 S.W.3d
5
819, 819 (Tex. Crim. App. 2013). Finally, in a later case, this Court noted that the

earlier case of State v. Bates, 889 S.W.2d 306, 3 10-11 (Tex. Crim. App. 1994) had

“involved the question of whether a trial court can reclaim jurisdiction of a cause

after the Rules of Appellate Procedure mandated that cause had passed beyond its

jurisdiction.” State v. Adams, 930 S.W.2d 88, 92 n.6 (Tex. Crim. App. 1996). In

Bates, this Court concluded that the trial court had lacked jurisdiction to enter an

order granting a new trial because the order that purported to grant the new trial

had been entered beyond the deadline set out in the Texas Rules of Appellate

Procedure. Bates, 889 S.W.2d at 310~ Accordingly, Bates not only bears out the

accuracy of the characterization afforded it by this Court in Adams, but also

supports the conclusion that a trial court cannot reclaim jurisdiction over a case

when the case has passed beyond its jurisdiction according to the Texas Rules of

Appellate Procedure.

      The State’s timely filing with this Court of the petition discretionary review

vested this Court with jurisdiction over the case. See Garza, 896 S.W.2d at 194-95.

Since jurisdiction over the case had passed to this Court and was still with this

Court on December 17, 2014, the trial court lacked jurisdiction to dispose of the

case on that date (or on any other date while the State’s petition for discretionary

review remained pending) and could not reclaim jurisdiction over the case until



                                         6
this Court denied the State’s petition for discretionary review (which never

happened). See, e.g., Adams, 930 S.W.2d at 92 n.6, citing Bates, 889 S.W.2d at

310-11.     Consistent with Ex Parte Shaw, 395 S.W.3d at 819, if the filing and

pendency of the State’s petition for discretionary review deprives an intermediate

appellate court of jurisdiction, by what form of “logic” would that same filling and

pendency somehow fail to deprive a trial court of jurisdiction to dispose of the

case?

          Also, the law is clear that, in situations where there was no jurisdiction, the

power of the trial court to act is as absent as if it did not exist. See Drew v. State,

743 S.W.2d 207, 223 (Tex. Crim. App. 1987), citing: Garcia v. Dial, 596 S.W.2d
524, 528 (Tex. Crim. App. 1980) and Ex Parte Caldwell, 383 S.W. 587, 589 (Tex.

Crim. App. 1964.)(op. on reh’g).       Consistent with not only Garza, 896 S.W.2d at

194-95, but also with all the aforementioned legal authority, the filing and

pendency of the State’s petition for discretionary review deprived the trial court of

any jurisdiction to dispose of the case on December 17, 2014.                 To conclude

otherwise would constitute a decision that a trial court and this Court could

simultaneously be vested with jurisdiction over the same case, which is at least

inconsistent with    —   if not actually wholly contrary to   —   the law contained in the

cited cases of Garza, Adams, Bates, and Ex Parte Shaw.              Moreover, to conclude



                                             7
 otherwise would establish that this Court      —   the highest criminal court in the State

 under the Texas Constitution   —   was capable of being vested with jurisdiction, but

was also capable of having that already-vested jurisdiction taken away by the

action of a lower court, which hardly seems consistent with how the levels of

power should operate between an inferior court and the court that constitutes the

ultimate arbiter of criminal law matters in the State of Texas. See Tex. Const. art.

V, §5; State ex rel. Wilson v. Briggs, 351 S.W.2d 892, 894 (1961); State ex rel.

McNamara v. Clark, 187 S.W. 760, 762 (1915); Westergren v. Banales, 773
S.W.2d 764, 766 (Tex. App.    —   Corpus Christi 1989, no writ)(noting that the Texas

Court of Criminal Appeals “is the final arbiter of criminal law matters.”).

       Furthermore,   while   a presumption of regularity normally applies to

judgments from and proceedings in the lower courts, the presumption has no

application in the instant case because the appellate record before this Court

contains the affirmative indicia that makes absolutely and transparently clear that

the purported judgment of December 17, 2014 was issued when this Court had

jurisdiction over the case and the trial court had no jurisdiction to dispose of the

case. See, e.g., Schneider v. State, 594 S.W.2d 415, 418 (Tex. Crim. App. [Panel

op.]   1980).   Additionally, the purported judgment contains other matters that not

only destroy even the potential applicability of the presumption of regularity, but



                                            8
 also shed doubt as to whether the trial court had actually granted a motion for new

trial on August 6, 2014 (which constituted the very reason why the State had asked

the Dallas Court of Appeals to resort to the abatement process in the first place).

       The original judgment that Appellant appealed to the Dallas Court of

Appeals reflects “July 9, 2014” as the date of judgment. (CR: 52-53). The order

by which the trial court may or may not have been. intended to grant Appellant’s

motion for new trial could have been signed no earlier than “August 6, 2014”

(because the order was file-stamped on that date, but the trial court’s signature is

not dated).   (CR: 64).    However, in the judgment of December 17, 2014 upon

which Appellant’s dismissal motion relies, there is a notation that appears close to

the trial court’s signature, a notation that reads, “Motion for new trial granted per

Judge Rick Magnis.”

       If the trial court had actually intended for the order of August 6, 2014 to

function as an order that had already granted Appellant a new trial, then the trial

court would have had no need to indicate in the judgment of December 17, 2014

that a new trial was being granted. Accordingly, the aforementioned notation in

the judgment of December 17, 2014 actually provides more support for the

conclusion that the abatement process should have been used to determine whether

the trial court had intended to grant Appellant a new trial back in August 2014.



                                           9
       Moreover, the trial court’s granting of a new trial on December 17, 2014

would be wholly improper (and of absolutely no force and effect) relative to the

original judgment of July 9, 2014 because the period of time between July 9, 2014

and December 17, 2014 far exceeds the time limit of 75 days within which any trial

court must rule on a motion for new trial in order to avoid losing jurisdiction to

enter any ruling on a motion for new trial. See Tex. R. App. P. 2 1.8(a); Tex R.

App. P. 21.8(c); State v. Garza, 931 S.W.2d 560, 562 (Tex. Crim. App. 1996),

citing State ex rel. Cobb v. Godfrey, 739 S.W.2d 47, 49 (Tex. Crim. App. 1987).

Accordingly, the aforementioned notation in the judgment of December 17, 2014

provides only more support for the conclusion that the presumption of regularity

has absolutely no application to the judgment of December 17, 2014.

      While the State disputes the accuracy of the judgment of December 17, 2014

upon which Appellant relies, it also must not be overlooked that jurisdiction to

dispose of the case could not have been conferred by the parties if such jurisdiction

had not already existed. See, e.g., Stine v. State, 908 S.W.2d 429, 431 (Tex. Crim.

App. 1 995)(”It is also fundamental that the parties of a suit can neither confer nor

waive jurisdiction by agreement or consent.”), citing Mann v. State, 851 S.W.2d
275, 279 (Tex. Crim. App. 1993); see also, e.g., Ex Parte Sledge, 391 S.W.3d 104,

108 (Tex. Crim. App. 2013).         Accordingly, the invocation of this Court’s



                                         10
jurisdiction by the timely filing of the State’s petition for discretionary review

would be wholly inconsistent with jurisdiction somehow being conferred        on   the

trial court by the consent of the parties. See Garza, 896 S.W.2d at 194-95.

       Based on all the aforementioned legal authority, dismissal of the State’s

petition for discretionary review fails to be justified by the contentions in

Appellant’s dismissal motion. Moreover, if it is the position of this Court that its

jurisdiction may somehow be simultaneously shared with a lower court, then the

contentions in Appellant’s dismissal motion have presented this Court not only

with more reasons why this Court should refrain from dismissing the previously-

granted State’s petition for discretionary review, but also with additional legal

issues that this Court might want to address in resolving the contentions in the

previously-granted State’s petition for discretionary review. Finally, the facts that

have provided the undersigned prosecutor with the aforementioned substantial

grounds for the good faith belief regarding the inaccuracy of the judgment of

December 17, 2014 provide this Court with only more reasons for refusing to grant

Appellant’s dismissal motion.

      GROUNDS FOR GOOD FAITH BELIEF OF INACCURACY

      As noted earlier, Appellant has attached to his dismissal motion a judgment

that purports to show that the case was the subject of a plea bargain agreement on



                                         11
December 17, 2014. The undersigned prosecutor’s receipt of Appellant’s dismissal

motion and the judgment attached thereto constituted the first time that the

undersigned prosecutor had any awareness of even the possible existence of any

judgment that would have been issued after the timely filing of the State’s petition

for discretionary review.

       The judgment in question reflects that the State was represented by an

attorney named “E.A. Chandler.”       The undersigned prosecutor personally knows

Assistant District Attorney~ Chandler (hereinafter “Chandler”) and has a clear

memory of having been contacted by Chandler during December 2014.                    When

Chandler told the undersigned prosecutor that Appellant’s counsel had approached

the State about a potential plea agreement, the undersigned prosecutor told

Chandler that the trial court did not have jurisdiction to dispose of the case because

the State’s petition for discretionary review was still pending before this Court.

      Chandler told the undersigned prosecutor that it was his intention to at least

attempt to explore the possibility of whether a plea bargain agreement could be

reached.   Chandler later called the undersigned prosecutor and informed the

undersigned prosecutor that Appellant had refused to enter into any plea bargain

agreement. At that point, the attitude and position of the undersigned prosecutor




                                           12
was that the State would await this Court’s ultimate decision to either grant or deny

the State’s petition for discretionary review.

       Upon having learned on February 5, 2015 of the existence of the judgment

of December 17, 2014, the undersigned prosecutor consulted the OnBase database

by which the Dallas County District Clerk’s Office maintains electronically-

formatted versions of the records and documents of cases. In the interest of full

disclosure, the undersigned prosecutor hereby informs this Court of having found a

set of plea bargain documents and of having attached a copy of said plea bargian

documents to the instant combination response/motion.

       The plea documents appear on their face to be consistent with the judgment

Appellant has provided to this Court and to the undersigned prosecutor.         Upon

having found the plea bargain documents, the undersigned prosecutor had a face-

to-face meeting with Chandler to inquire about the documents.

      Chandler reviewed the plea bargain documents and directed the undersigned

prosecutor’s attention to the fact that signatures for Appellant, Appellant’s counsel,

and for Chandler all reflected a date of December 10, 2014 (“12/10/14”), but the

trial court’s signature reflected a date of December 17, 2014 (“12/17/14”).

Chandler reaffirmed that Appellant had rejected any plea bargain offer on the day

in December 2014 when Chandler had spoken with the undersigned prosecutor on



                                           13
 the telephone (the same date the undersigned prosecutor had informed Chandler

that the trial court had no jurisdiction due to the pendency of the State’s petition for

discretionary review).     Moreover, Chandler stated to the undersigned prosecutor

that he never participated in any actual plea bargain hearing regarding Appellant’s

case and that he had endured situations in the past where plea bargain agreements

had been rejected, but previously filled out plea documents had never been

returned to Chandler, only to somehow     —     without Chandler’s knowledge   —   later be

submitted to the relevant trial courts and processed as if the plea bargain

agreements had never been rejected.

       Based on the undersigned prosecutor’s aforementioned conversations with

Chandler (of both the telephone and face-to-face variety), the undersigned

prosecutor has substantial grounds for the good faith belief that the judgment of

December 17, 2014 was entered as a result of some type of a mistake or

misunderstanding, especially since Chandler told the undersigned prosecutor in

December 2014 that Appellant had rejected any plea bargain offer and since

Chandler was adamant that he had not participated in any plea bargain proceedings

where a plea bargain agreement had been entered into by Appellant and accepted

by the trial court.   Accordingly, the discrepancy in the dates of signatures between

the parties and counsel on one side and the trial court on the other side and the



                                           14
recollections of Chandler and of the undersigned prosecutor regarding having been

informed of Appellant’s rejection of any plea bargain offer actually provide more

support for the conclusion that abatement of the case would provide the best means

for learning precisely what had transpired relative to not only the purported

judgment of December 17, 2014, but also to the question of whether the trial court

had intended to grant Appellant a new trial back in August 2014.

       Finally, since the aforementioned matters cast only more doubt on the

regularity of the judgment of December 17, 2014 and on whether any new trial had

been granted in August 2014, this Court should deny Appellant’s dismissal motion

and address the issue the State initially preserved and presented to this Court

regarding whether the Dallas Court of Appeals should have adhered to this Court’s

precedent of Taylor v. State, 247 S.W.3d 223 (Tex. Crim. App. 2008) and made

use of the abatement process to develop a record which would have clarified

whether the trial court had intended to grant Appellant a new trial or had intended

for Appellant to purse an appeal.      At the very least, this Court should deny

Appellant’s dismissal motion and address the State’s issue regarding how the

Dallas Court of Appeals erred and violated Tex. R. App. P. 47.1 by dismissing the

appeal on jurisdictional grounds without addressing the issues raised by the State

and necessary to the case’s resolution regarding the jurisdiction of the Dallas Court



                                         15
of Appeals and regarding how the record contained conflicting documents

certifying an appeal and granting a new trial which had prevented the proper

presentation of the case to the Dallas Court of Appeals. See, e.g., Tex. R. App. P.

47.1; Bushellv. Dean, 803 S.W.2d 711 (Tex. 1991); Light v. State, 15 S.W.3d 104,

105 (Tex. Crim. App. 2000); Johnson v. State, 938 S.W.2d 65 (Tex. Crim. App.

1997).

                                     PRAYER

         WHEREFORE, PREMISES CONSIDERED, the State prays that this

Court will deny Appellant’s motion to dismiss the State’s petition for discretionary

review because this Court had jurisdiction over the case by virtue of the State’s

having filed its petition for discretionary review in a timely fashion, such that the

filing and ongoing pendency of the State’s petition for discretionary review before

this Court meant that the trial court had no jurisdiction even to attempt to dispose

of the case.

                                Respectfully submitted,

                                SUSAN HAWK,
                                Criminal District Attorney
                                Dallas County, Texas




                                                             4d2~4~~

                                         16
                                MICHAEL R. CASILLAS,
                                Assistant Criminal District Attorney
                                Appellate Division
                                133 N. Riverfront Blvd., LB19
                                Dallas, Texas 75207-4399
                                (214) 653-3600; FAX (214) 653-3642
                                State Bar No. 03967500


                        CERTIFICATE OF SERVICE

      I hereby certify that   —   no later than February 13, 2015       —   a true,

electronically-formatted copy of the instant State’s Response/Motion has been

served on opposing counsel, the Hon. Leslie McFarlane and has been served on the

State’s Prosecuting Attorney, the Hon. Lisa McMinn by use of the electronic

service function that accompanies the filing of the instant State’s Response/Motion

with this Court through the       electronic   filing service provider known     as

eFileTexas.gov (which was formerly known as TexFile).



                                                  c~R.   C~J~/
                               MICHAEL R. CASILLAS,
                               Assistant Criminal District Attorney
                               Appellate Division
                               133 N. Riverfront Blvd., LB19
                               Dallas, Texas 75207-4399
                               (214) 653-3600; FAX (214) 653-3643
                               State Bar No. 03967500




                                        17
                 THE STATE OF TEXAS                                             CAUSE NO. F                                       -Tv,
                 VS.                                                        JUDICIAL 283rd          DISTRICT COURT
                 ~                                                              DALLAS COUNTY, TEXAS
                                                                   PLEA AGREEMENT

  State ID No:                                                                  Incident No/TRN:                                                          rs)
  Attorney for State:         4   ~                       .   ..   .            Attorney fo.r .Défeñdant:.                                                cD
                                                                                                                                                          ~Th
  Offense:
  Statute for Offense _______________________________ Charging Instrument                                    ~~ndictment                    ~ Information
  Date of Offense:           ____________________________ Degree of Offense:                                        ~
  Affirmative finding of deaãly ~eapor~:.          ;~:~%(ES                     ~               ..t~ipeof~éâ~oñ::           f..   .     .     .   .   .



  Affirmative finding of family violence:          ~ YES                         ~TsJO           Ignition Interlock required                  LI YES
 Affirmative finding of bias or prejudice:   1~ZI YES    ~~JO                                    if yes;Grøup: _____________________________
 Sentence to run              LI C9N9JRRENTLY El CONSECtd~flVELY                                 WITH
 Time Credit:          From                        ..   ~                                               ___________                    To     _____________



 Sex Offender Registration        “E! DOES      ~ 140T                      apply.         Age of victim at time of offense:                 ________________




 TO THE HONORABLE JUDGE OF SAID COURT:
        The defendant herein and the attorneys for both the defendant and the State waive a jury trial and
 make the following agreement:

 Defendant’s Plea:                                                                Guilty                                [    ]        Nob contendere

                                                                        [   ]      Defendant will testify.                            Defendant will not
                                                        ,_____                                                                        testify
 Plea to enhancement paragraph(s)                                       [ ] True                                        [ I           Not true
 Type of Plea                                                          ).4lPlea bargain                         —       []Open plea                             —



 Open as to:           [ I     Fine     [ ]   Restitution               [ 1       Community Supervision                 [ ]           Deferred Adjudication
                       [ ]     Other
 States recommendation:
 Agreed sentence:
)dConfinement in [ J penitentiary J)4’state jail [ J county jail for                                          ~~years [ ] months [ 1 days
   Post-conviction community supervision, confinement probated for                                           / [ ] years [ ] months [ ] days
     Deferred community supervision for         _______________[                  J years [ ]   months   [ ] days
     Fine of$______________      [ ] to be paid [ ito be probated
     Boot Camp [ ] Shock Probation [ ] Substance Abuse Felony Program
   J CENIKOR [ ] Judicial Treatment Center [ 1 Dallas County Jail Chemical Dependency Program
   J Restitution in the amount of $ _____________________________
~Defendant will sign waiver of extradition ~4’Defendant knowingly and voluntarily waives appeal
    Defendant Waives a court reporter                                           [ I Other: ________________________________________________
[]Back-time included:          2~/P/i1i’/~~/(Lf;              ~ fo/H/w~1~oL1e~.~1                            [1 Back time N~nduded
                                      ,‘c/i~4,~ -,ot~sa~-
                                  CHANGE OF NAME (Applicable only if box is checked)
        The defendant having suggested that his/her true name is other than that set forth in the charging
 instrument, and having moved that the charging instrument and all other documents in this cause be
 amended to show his/her true name to be______________________________________________ , said motion is
 hereby granted. It is so ordered.

                                  COURT’S ADMONITIONS TO DEFENDANT

You are charged with the offense of: L1C(k”L
The punishment range for the offense charged is:

        ~ 1~ Degree Felony, 5-99 years or Life and an optional fine not to exceed $10,000.00
        ~ 2~ Degree Felony, 2-20 years confinement and an optional fine not to exceed $10,000.00
        ~ 3~d   Degree Felony, 2-10 years confinement and an optional fine not to exceed $10,000.00
            tate Jail Felony, 180 days 2 years State Jail and an optional fine not to exceed $10,000.00
                                      —




        You have an absolute right to a jury trial, to confront and cross-examine the witnesses against you, and
to call witnesses in your own behalf. You have a right to testify, but you cannot be compelled to do so. The
 prosecuting attorney’s recommendation as to punishment is not binding on the Court. If the Court rejects any
plea bargain made in this case, you may withdraw your plea of guilty or nob contendere. If the punishment
assessed by the Court is not greater than that which you have plea-bargained, you may not appeal on any
matter in the case unless the Court grants permission for the appeal or the matters appealed were raised by
written motion filed and ruled on before the plea. If you enter a plea of guilty or nob contendere and there is
no plea bargain, the court may assess your punishment anywhere within the range allowed by law. If you are
not a citizen of the United States, a plea of guilty or nob contendere may, and under current Federal
Immigration rules is almost certain to, result in your deportation, removal, exclusion from admission to the
United States, or denial of naturalization. If you have a court-appointed attorney, you have a right to ten days
from the date of the attorney’s appointment to prepare for trial. You have the right to be tried on an
indictment returned by a Grand Jury, and, unless you are on bond, a right to two entire days after being
served with a copy of the charging instrument before being arraigned. If you receive unadjudicated
community supervision and violate its conditions, you may be arrested and subjected to a hearing limited to
determining whether or not guilt should be adjudicated. If guilt is adjudicated the full range of punishment is
open to the Court. All proceedings, including assessment of punishment, pronouncement of sentence,
granting of community supervision, and an appeal, then continue as if the adjudication of guilt had not been
deferred. [In sex offense cases, see Court’s Admonition to Sex Offenders, which is incorporated by reference
and attached hereto.]
                                DEFENDANT’S STATEMENTS AND WAIVERS
        With the approval of counsel, defendant makes the following statements and waivers. I am the
accused in the charging instrument and am mentally competent. I understand the nature of the accusation
made against me, the range of punishment for such offense, and the consequences of a plea of guilty or nob
contendere. I understand that I have an absolute right to a jury trial, that I have the right to remain silent, that
anything I say can and will be used against me, that I have the right to confront and cross-examine the witness
against me, and that I have a right to be tried upon an indictment returned by a grand jury. I understand that if
   I am not a United States citizen, a plea of guilty or nob contendere will probably result in my deportation from
  the United States, exclusion from admission to the United States, or denial of naturalization under Federal
   law.
              I hereby waive my right to be tried on an indictment returned by a grand jury; any and all defects,
  errors, or irregularities, whether of form or substance, in the charging instrument; my right to a jury trial; and
  my right to remain silent. I waive arraignment and reading of the charging instrument; the appearance,
  confrontation, and cross-examination of witnesses on the issues of guilt and punishment; my right to ten days
  to prepare for trial after the appointment of counsel (if counsel has been appointed); and the preparation of a
  pre-sentence report. I consent to the oral or written stipulation of evidence or testimony, to the introduction
  of testimony by affidavits or written statements of witnesses, and to all other docuy~ientary evidence.
             I ~dm~t apd judicially confess that I committed the offense of     U~/Ø? ~-1
  on ~/ li/I’f                  ,     exactly as alleged in the charging instrument. I affirm that my plea and judicial
  confession ~re ~freely and voluntarily made, and not influenced by any consideration of fear, persuasion, or
  delusive hope of pardon or parole.
            I understand the admonitions regarding unadjudicated community supervision, and that I will be
  required to register as a sex offender if convicted of, or placed on community supervision for, one of the
 offenses enumerated under Court’s Admonition to Sex Offenders, attached hereto. I understand that under
 the Uniform Extradition Act, should I be charged with a violation of my community supervision and be
  arrested in another state, I have the right to require the issuance and service of a warrant of extradition, the
 right to hire legal counsel, or, if indigent, to have counsel appointed, and the right to apply for a writ of habeas
          to contest my arrest and return to this State.
           I voluntarily and knowingly waive my rights under the Extradition Act, waive extradition, and waive my
‘fight to contest my return to the State of Texas from any jurisdiction where I may be found. I understand and
 agree that such waiver is irrevocable.
          I understand that I have a right to appeal to the Court of Appeals. After consulting with my attorney, I
 do expressly, voluntarily, knowingly, and intelligently give up and waive my right to any appeal if the Court
 follows the terms of the State’s recommendation as to sentencing.
          I waive and give up my right to have a court reporter make a record of these court proceedings as
 provided by Rule 13.1 of the Texas Rules of Appellate Procedure.

E DEFENDANT’S PLEA TO ENHANCEMENT PARAGRAPH(S) (Applicable only if box is checked)
         I, the defendant, plead true to the enhancement allegations included in the:
~ first                                    1J second                                  ~ first & second
enhancement paragraph(s) which is/are contained in the charging instrument or the State’s Notice of
Enhancement, and judicially confess that I am the same person who was previously duly and legally convicted
of the offense(s) alleged therein.
                               SIGNATURES AND ACKNOWLEDGMENTS
        I, the defendant herein, acknowledge that my attorney has explained to me, and I have read and I
 understand, all the foregoing admonitions and warnings regarding my rights and my plea, and that my
 statements and waivers are knowingly, freely, and voluntarily made with full understanding of the
 consequences. I request that the Court accept all my waivers, statements, agreements, and my plea.


 Date                                                                   -   Defendant

                                                                            ~                   ~i&tO5~
                                                                            Printed Name

      I have consulted with the defendant, whom I believe to be competent, concerning the plea in this case
and have advised the defendant of his! her rights. I approve and agree to all wa er , statements, and
agreements of the defendant herein and ask the Court to accept them and the defend nt’ plea.


Date                                                                        Attorney for De endant


State Bar Number                                                            Printed Nari~

As attorney for the State, I hereby consent to and approve the requests, waivers, agreements, and stipulations
in this instrument.


                   I.,
                                                         CRAIG WATKINS, Criminal Dis         ttorney, Dallas County
Date

                                                                            Assistant       ict Attorney
             o~fr~12-s~
State Bar Number                                                            Printed Name


       It appearing to the Court that the defendant is mentally competent and is represented by counsel, that
the defendant understands the nature and consequences of the charge, and that all the parties have
consented to and approved the waiver of jury trial and stipulations of evidence, the Court finds the waivers,
agreements, and plea to have been knowingly, freely, and voluntarily made, approves the waivers and
agreements, accepts the defendant’s plea, approves the stipulation of testimony, and approves the change of
name contained èrein (i applic ble).                                            I’



Date                                                                        Jud
THE STATE OF TEXAS
COUNTY OF DALLAS

      I, Michael R. Casillas, Assistant Criminal District Attorney, being duly

sworn, on my oath say that the facts stated in the foregoing motion regarding my

recollection of events in which I was involved personally and of conversations in

which I was involved personally and of actions which I personally committed and

of when I knew of certain matters and became aware of other matters are all true

and correct and my assertions of all such facts are based on my personal

knowledge and personal experience in having participated in the events and

conversations referenced in the instant pleading, in having committed the conduct

which I stated I have committed, and in having been aware of certain facts and

matters only at the times I have asserted I was so aware of said facts and matters.




                                                                    L
                                        Michael R. Casillas, Assistant
                                        Criminal District Attorney
                                        State Bar No. 03967500


      Subscribed and sworn before                     day of February, 2015.


             SEAL
                                        Notary Public For
                                        The State of Texas
                                        My Commission Expires:

                                          18